Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 25 amended
Claims 8-9 canceled
Claims 1-7 and 10-27 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 16-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (PG Pub 2016/0027655 A1), in view Takeshita (PG Pub 2016/0104613 A1), and in further view of Bergendahl (PG Pub 2018/0076035 A1).
Consider Claims 1 and 25, Chen teaches the process of forming spacer (abstract), for electronic substrate [0002]. Chen teaches the process of forming cores on material layer (203) (Fig 2B).

    PNG
    media_image1.png
    314
    945
    media_image1.png
    Greyscale

Chen teaches forming spacers material layer (214) over the cores (Fig. 2C), and forming symmetric spacers (Fig. 2H) adjacent the cores by reshaping the spacers materials using one or more directional deposition processes for depositing additional spacers materials (217-218) (Figs. 2D-2G) and using one or more etching process (Fig. 2F, [0117]-[0118]).
Chen teaches the spacer material (214) and the additional spacer materials (217, 218) includes the same composition materials such as silicon nitride and/or titanium oxide ([0113], and [0116]-[0118]).

    PNG
    media_image2.png
    586
    1099
    media_image2.png
    Greyscale

Chen does not teach the forming of multiple symmetric spacers wherein each symmetric spacer is symmetric about a line running through a central axis of such each symmetric spacer.
However, Takeshita is in the art of forming spacer layer (abstract), teaches the process of forming cores (302) (Fig. 9G), and forming spacer material layer (305) over the cores (302) (Fig. 9H), and process of forming multiple symmetric spacers adjacent the cores by deposition of additional spacer material layer (355) (Fig. 9I), and the etching process to form multiple symmetric spaces (Fig. 9K). Takeshita teaches the forming of multiple symmetric spacers wherein each symmetric spacer is symmetric about a line running through a central axis of such each symmetric spacer (Fig. 9K). Takeshita teaches the spacer material layer (350) and additional spacer material layer (355) to be formed from the same materials (silicon oxide) [0088].

    PNG
    media_image3.png
    553
    469
    media_image3.png
    Greyscale

A person having ordinary skill in the art before the effective date of the claimed invention would combine Chen with Takeshita to deposit preformed the above process resulting in symmetric spaces, to provide controlled slimming of features and to have a process with a conditions that produce a balance between controlling the damage to the features and increasing production throughput (abstract).
The combined Chen (with Takeshita) does not teach use of directional deposition process having an angled direction to the surface of the substrate during the deposition of additional spacer, or where the additional spacer material is not deposited in a horizontal surface between adjacent cores.
However, Bergendahl is in the art of depositing film using physical vapor deposition process [0045], for fabricating symmetric spacers [0058] and the process of etching [0053], teaches the process of angular deposition of depositing spacer material (140) over the cores (124) (Fig. 4, [0051]) followed by depositing additional spacer material (202) over the spacer material (140) (Fig. 7) where the deposition angles for both sides (A1) and (A3) are the same resulting in forming same L1 and L3 for the additional spacer materials (202) [0058], as the deposition film is deposited onto symmetric spacers without depositing on the horizontal surface between adjacent features (Fig. 7, [0058]).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Chen (with Takeshita) with Bergendahl to deposit additional spacer material using angled/directional deposition process on the symmetric spacers without depositing on the horizontal surface between adjacent cores (of Takeshita), to provide symmetric trimming forming symmetrical spacers [0058].
Consider Claim 2, the combined Chen (with Takeshita and Bergendahl) teaches the forming of symmetric spacers for self-aligned multiple patterning process (Chen, [0141]). 
Consider Claim 3, the combined Chen (with Takeshita and Bergendahl) teaches the process of forming the symmetric spacers includes the process of depositing additional spacer material layer (217, 218) to corners of the spacer material layer (214), and where the spacer layer material layer (214) cover the corners of the cores (Chen, Fig. 2E).

    PNG
    media_image4.png
    569
    1009
    media_image4.png
    Greyscale

The combined Chen (with Takeshita and Bergendahl) also teaches the process of etching the spacer material layer (214) (Chen, Fig. 2D) and the additional spacer material (217, 218) (Chen, Figs. 2F-2G), leaving a symmetric spacers adjacent to the cores (Chen, Fig. 2G).

    PNG
    media_image2.png
    586
    1099
    media_image2.png
    Greyscale

Consider Claim 4, the combined Chen (with Takeshita and Bergendahl) teaches the corners of the spacer material layer (214) have rounded corners (Chen, Fig. 2D).
Consider Claim 5, the combined Chen (with Takeshita and Bergendahl) teaches the process of forming symmetric process include the process of etching the spacer material layer forming asymmetric spacers (Chen, Fig. 2D).

    PNG
    media_image5.png
    498
    986
    media_image5.png
    Greyscale

The combined Chen (with Takeshita and Bergendahl) teaches the process of depositing additional processes to deposit additional spacer materials (217, 218) with directional deposition process, on the corners of the spacer layer (214) (Chen, Figs. 2E, 2G, [0111]-[0119]). Chen teaches the process of etching the additional spacers (217, 218) leaving a symmetric spacers adjacent to the cores (Chen, Figs 2F, 2G).

    PNG
    media_image2.png
    586
    1099
    media_image2.png
    Greyscale

Consider Claim 6
Consider Claim 7, the combined Chen (with Takeshita and Bergendahl) teaches the use of polishing/planarization process to remove portions of the symmetric spaces (Chen, [0107]).
Consider Claims 18-20, the combined Chen (with Takeshita and Bergendahl) teaches the removing of the cores leaving a symmetric spacers (Chen, Fig. 2H), then the etching the material layer (203) for transferring the patterns of the symmetric spacers with uniformity to the material layer, forming patterns (223, 224) (Chen, Fig. 2I and 2J).
Consider Claim 21, the combined Chen (with Takeshita and Bergendahl) teaches the spacers material (214) and the additional spacer material (217, 218) include materials such as silicon nitride and/or titanium oxide (Chen, [0113], and [0116]-[0118]).
Consider Claim 23, the combined Chen (with Takeshita and Bergendahl) teaches the spaces material formed using ALD process (Chen, [0091]). 
Consider Claim 24, the combined Chen (with Takeshita and Bergendahl) teaches the planarization process using CMP to planarize/match the level of the symmetric spacers (Chen, [0107]).

Claims 10-15 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (PG Pub 2016/0027655 A1), in view Takeshita (PG Pub 2016/0104613 A1), and in further view of Bergendahl (PG Pub 2018/0076035 A1), and in further view of Sunil (PG Pub 2006/0194396 A1).
Consider Claim 10, the combined Chen (with Takeshita and Bergendahl) teaches the process of depositing additional spacer material with angled PVD process (Bergendahl, abstract).
The combined Chen (with Takeshita and Bergendahl) does not teach with multiple angled PVP.
However, Sunil is in the art of electronic component such as integrated circuits [0003], teaches the process of forming multilayer structure (Fig. 7a-d) such as dielectric material using angled PVD process [0163] having multiple PVD targets (Fig. 4, [0174]), where the dielectric material are also known to be deposited using other deposition techniques such as ALD, CVD, or PVD [0125].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Chen (with Takeshita and Bergendahl) Sunil to use multiple angled PVD, to provide with a process of depositing different material simultaneously [0187].
Consider Claims 11-12, the combined Chen (with Takeshita and Bergendahl and Sunil) teaches the process of directional deposition using angled-PVD (Sunil, [0163]), with angles from 10-90º and including 45º (Sunil, [0136], [0140]).
Consider Claim 13, the combined Chen (with Takeshita and Bergendahl and Sunil) teaches the use of multiple PVD targets (Fig. 4, [0174]), for the deposition of two or more metals from different targets simultaneously (Sunil, [0187]), where the targets are arranged in circular form (Fig. 4), and having different deposition direction/angle for each target (Sunil, [0136]).
Consider Claims 14-15,
Consider Claims 16-17, the combined Chen (with Takeshita and Bergendahl and Sunil) teaches the deposition of multiple materials (Chen, [0116], Sunil, [0174]), thus having same target material/process chemistry when having the same material deposited, a different process chemistry/target material when having different material deposited.
Consider Claims 26-27, the combined Chen (with Takeshita and Bergendahl and Sunil) teaches the use of two directional deposition processes (two angled-PVD modules 11 and 12) (Sunil, [0133]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (PG Pub 2016/0027655 A1), in view Takeshita (PG Pub 2016/0104613 A1), and in further view of Bergendahl (PG Pub 2018/0076035 A1), and in further view of Cheng (PG Pub 2018/0247938 A1).
Consider Claim 22, the combined Chen (with Takeshita and Bergendahl) teaches the forming of the cores as previously taught in claim 1. 
The combined Chen (with Takeshita and Bergendahl) does not teach type of materials the cores are made of.
However, Cheng is in the art of forming self-aligned multi patterns [0078], teaches the forming of core/mandrel layer (150) (Fig. 5), before the forming of the structured cores/mandrels patterns (151) (Fig. 6), where the core/mandrel layer is made from amorphous silicon or organic planarization layer (OPL) [0061].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Chen (with Takeshita and Bergendahl) with Cheng to from the cores from amorphous silicon or organic planarization layer (OPL), to provide with .

Response to Arguments
Applicant’s arguments, filed 01/28/2022, with respect to the rejection(s) of claim(s) 1-7, 10-27 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen with Takeshita and Bergendahl. 

The applicant argued against the prior art of Chen, on the ground that Chen, Sunil, and Takeshita failed to disclose the newly amended limitation “the additional spacer material is not deposited on the horizontal surface between adjacent cores”.
However, the newly applied arts of Bergendahl disclose the process of depositing additional spacer material (202) on the top portion of the spacers (140), without depositing on the horizontal surface between adjacent cores (120) as seen in Fig. 7. 

The applicant argued against the prior art of Sunil, on the ground that Sunil is not related to specifically reshaping spacers, and only related to the processing metal gate for high–K dielectric film in a semiconductor field.
However, Sunil is in the process of forming integrated circuits using PVD process [0163] which is similar to the prior art of Chen. Moreover, Sunil is relied upon disclose the process of multiple angled PVD for depositing different materials.

However, in light of the new art of Bergendahl, Bergendahl disclose the process of depositing additional spacer material (202) on the top portion of the spacers (140), without depositing on the horizontal surface between adjacent cores (120) as seen in Fig. 7. Moreover, Takeshita disclose the process of forming multiple symmetric spaces wherein each symmetric spaces is symmetric about a line running though a central axis of such each symmetric spaces (Fig. 9I-9K).
All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718